DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the AIA  status of the present application was changed from No to Yes, based on the status of the parent application 14/749,194 having its AIA  status changed from No to Yes, for the reasons described therein. Since the current application claims priority/benefit to an AIA -Yes application, it thereby inherits the AIA  status of “Yes”.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on January 13, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 9 has been amended; claims 1-8 are canceled. Accordingly, claims 9-16 are pending in this application, with an action on the merits to follow.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (and claims 10-16 at least due to dependency from independent claim 9) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant recites “the beverage container being inserted into the pocket through the upper first end of the pocket”.  This limitation is unclear because it reads like a method-of-use limitation, which is improper for a product claim.  Correction is required.  Examiner suggests reciting “the beverage container disposed within the pocket through the upper first end of the pocket” to structurally establish the positional relationship between the beverage container and the pocket of the sweatshirt.
Further regarding claim 9, Applicant recites “a height of the beverage container being greater than a length of the pocket measured between the upper first end and the lower closed end of the pocket when the beverage container is inserted into the pocket so that a portion of the beverage container protrudes from the pocket”.  Examiner notes that part of this language was suggested in the most recent after-final interview on November 23, 2020.  However, upon closer review of the language, it is indefinite because some arbitrary length could be measured that exists “between” the upper first end and lower closed end, rather than the length being measured from one to from the upper first end to the lower closed end of the pocket so that a portion of the beverage container protrudes from the pocket” (i.e. this includes the suggested deletion of the phrase “when the beverage container is inserted into the pocket”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over NPL Vat19 “Beer Pouch Sweatshirt with Hood” (hereinafter “NPL-Vat19”; Examiner notes that this NPL document is already included in the file wrapper of this application, as provided by Applicant in their IDS submission on November 18, 2019) in view of Mick (USPN 6,185,743) and EITHER of Stanislaw (USPN 5,165,115) OR Marois et al. (hereinafter “Marois”) (US 2010/0180361).
Regarding independent claim 9, NPL-Vat19 discloses a combination of a sweatshirt and a beverage container (“beer pouch sweatshirt with hood” (beer is a type of beverage); first image of NPL-Vat19 shows a hooded sweatshirt; Examiner notes that the adjective “beverage” does not further structurally define the type of container, only that the container be capable of holding a beverage), said combination comprising: said sweatshirt having: a front portion and a back portion together forming a torso structure of said sweatshirt (a torso structure is visible in the various Figures, wherein the front is a front portion and the opposing back is a back portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a first sleeve and a second sleeve connected to said torso structure (as shown in the Figures); a pouch defined by a pouch panel connected to an exterior surface of said front portion, wherein the pouch defines a first lateral opening and a second lateral opening allowing insertion of a wearer's hands into an interior area of the pouch between the exterior surface of the front portion and an interior surface of the pouch panel (first image of NPL-Vat19 portion and an opposed second side of the first end of the pocket is attached to the pouch panel (all components of the sweatshirt are attached to one another, at least via intermediate structure if not directly attached); and the beverage container being inserted into the pocket through the upper first end of the pocket, a height of the beverage container being greater than a length of the pocket measured between the upper first end and the lower closed end of the pocket when the beverage container is inserted into the pocket so that a portion of the beverage container protrudes from the pocket (see pages 3/9 - 4/9 of NPL-Vat19 which shows various beverage containers protruding from the pocket’s top opening).
NPL-Vat19 mentions seams (in the first Q&A question/answer (page 6/9 of NPL-Vat19 document), and in the last Q&A answer (page 7/9 of NPL-Vat19 document)), but does not specifically disclose that the front pouch’s panel is attached to the front overall panel of the garment via a bottom seam and a top seam defining lowermost and uppermost edges, respectively, of the pouch, nor does it teach that the first end of the pocket is in line with a top seam of the pouch.  NPL-Vat19 does not teach that the pocket is disposed within the interior area of the pouch, and therefore does not teach the body of the pocket being accessible by the wearer's hands from both the first lateral opening and the second lateral opening.
Mick teaches a garment with a similar outer pocket #21 that has lateral openings #23, wherein the pocket is attached via stitching to the front of the garment along all edges, except for the openings #23 (Col. 3, Lines 45-50 of Mick).
Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein and therebehind, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6 of Stanislaw; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
Marois teaches a garment with a first center pocket (#130; Fig. 6) disposed within an overall pouch that includes three total sub-pockets (three pockets include #110, #120 and the aforementioned #130), wherein the first center pocket has a top edge in line with a top edge of the overall pouch (see Figs. 1-3, 10), the first center pocket being configured to hold a beverage container (Fig. 6 shows the pocket holding a water bottle; Para. 0032), the pocket having a reclosable fastener (#1002), such as hook-and-loop material (Para. 0038 discloses various embodiments can include the closure device #1002, such as hook-and-loop material, among other examples; Para. 0040 indicates that its embodiments may involve combinations of features therebetween).
NPL-Vat19 and Mick teach analogous inventions involving garments with a front hand-receiving pocket.  NPL-Vat19, Marois and Stanislaw all teach analogous inventions in the field of garments with multiple pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill BOTH of Stanislaw AND Marois (i.e. either reference is applicable as teaching this concept), for the purpose of providing a benefit of having the beverage container be located within an extra layer of insulation (via the outer pocket’s fabric) to keep the beverage cooler, as such insulation is desired by NPL-Vat19 (page 2/9 and bottom of page 3/9 of NPL-Vat19 document describes an insulated liner for the pouch (i.e. the “pouch” with the visible various containers (page 4/9 of NPLVat19 document, for example) is the “pocket” for purposes of the present claims), and further since the concept of having a sub-pocket within a larger pocket is a known concept in the art, as noted by both the Stanislaw and Marois references, above.  As a result of the modification, the combined sweatshirt and beverage container would include the front pouch’s panel being attached to the front overall panel of the garment via a bottom seam and a top seam defining lowermost and uppermost edges, respectively, of the pouch (as taught by Mick and incorporated into NPL-Vat19, as explained above), wherein the first end of the pocket is in line with a top seam of the pouch (as taught by BOTH of Stanislaw AND Marois, wherein EITHER teaching of Stanislaw OR Marois is BOTH of Stanislaw AND Marois, wherein EITHER teaching of Stanislaw OR Marois is incorporated into NPL-Vat19, as explained above), and the functionality of the body of the pocket being accessible by the wearer's hands from both the first lateral opening and the second lateral opening (since the beverage pocket of NPL-Vat19 has been rearranged to be behind the outer panel of the hand pocket, a hypothetical user would at least be capable of accessing the body of the pocket therein).
Regarding claim 10, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois, as explained above with respect to independent claim 9) is disclosed such that said beverage container is a can (the portion of the second Figure on page 4/9 labeled “COKE” shows the beverage container in the form of a can).
Regarding claim 11, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois, as explained above with respect to independent claim 9) is disclosed such that said beverage container is a bottle (the portion of the second Figure on page 4/9 labeled “BOTTLED WATER” shows the beverage container in the form of a bottle, as well as the Figure in page 3/9).
Claim 12, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois as applied to claim 9 above, and further in view of Howarth (GB 2,235,523 A).
EITHER of Stanislaw OR Marois, as explained above with respect to independent claim 9) is disclosed to teach all the limitations of claim 9, as set forth above, and teaches that pocket is formed of a thermally-insulating material (page 2/9 and bottom of page 3/9 of NPL-Vat19 document describes an insulated liner for the pouch (i.e. the “pouch” with the visible various containers (page 4/9 of NPLVat19 document, for example) is the “pocket” for purposes of the present claims), but is silent to specifying “foam” material.
Howarth teaches a beverage container holder sleeve that includes an inner layer of neoprene rubber with an outer layer of nylon (Abstract; NPL-Vat19 does teach that the insulated liner includes a nylon component (second question on page 7/9 in Q&A)).
Modified NPL-Vat19 and Howarth teach analogous inventions in the field of insulated beverage container holders. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the neoprene rubber material (neoprene rubber is a type of foam) with the nylon fabric outer layer taught by Howarth as the insulating liner material of choice in order to provide a suitable material that can insulate the beverage, as taught by Howarth and as is well-known in the art.
Claims 13 and 14, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Mick, Marois and Howarth as applied to claims 9 and 12 above.
Regarding claims 13 and 14, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick, Marois and Howarth, as .
Claims 13 and 14, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Mick, Stanislaw and Howarth as applied to claims 9 and 12 above, and further in view of Stuart (US 2002/0100108).
Regarding claims 13 and 14, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick, Stanislaw and Howarth, as explained above with respect to claim 12, from which claim 13 directly depends) is disclosed to teach all the limitations of claims 9 and 12, as set forth above, but does not teach that the pocket has a reclosable fastener (claim 13) in the form of a hook and loop fastener (claim 14).

Modified NPL-Vat19 and Stuart teach analogous inventions in the field of garments with pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop fastener materials taught by Stuart to the opening of the beverage container pouch of NPL-Vat19 in order to provide the opening with a more secure closure capability that would allow other items to be securely held within the pouch in the event the user decides to remove the beverage container from the pocket, and further since hook-and-loop fasteners are very well-known to be used to close pocket openings.
Claim 15, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois as applied to claim 9 above, and further in view of Kuehnel (USPN 2,493,675).
Regarding claim 15, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois, as explained above with respect to independent claim 9) is disclosed to teach all the limitations of claim 9, as set forth above, but does not specify whether said front portion and said back portion of said torso structure are collectively formed from a single piece of fabric material.
Kuehnel teaches a sweater that is formed from a continuously knitted construction, providing an advantage in the process by not requiring as much trimming 
Modified NPL-Vat19 and Kuehnel teach analogous inventions in the field of upper body garments.  Absent a showing of criticality with respect to said front and back portions of said torso structure being collectively formed from a single piece of fabric material (Applicant’s disclosure indicates that a single piece of fabric material, or multiple pieces of fabric material can be used (Para. 0021 of Specification, as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the torso structure of NPL-Vat19 via a continuous knitted tube, as taught by Kuehnel, in order to reduce the amount of trimming and cutting that would otherwise be required, therefore saving time and money in the manufacturing process, as taught by Kuehnel.
Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois as applied to claim 9 above, and further in view of Johnston et al. (hereinafter “Johnston”) (US 2009/0235426).
Regarding claim 16, the modified sweatshirt/beverage container combination of NPL-Vat19 (i.e. NPL-Vat19 in view of Mick and EITHER of Stanislaw OR Marois, as explained above with respect to independent claim 9) is disclosed to teach all the limitations of claim 9, as set forth above, but does not specify whether said front portion and said back portion of said torso structure are formed of separate pieces of fabric material stitched together.

Modified NPL-Vat19 and Johnston teach analogous inventions in the field of hooded sweatshirts with a front pocket.  Absent a showing of criticality with respect to said front and back portions of said torso structure being formed of separate pieces of fabric material stitched together (Applicant’s disclosure indicates that a single piece of fabric material, or multiple pieces of fabric material can be used (Para. 0021 of Specification, as filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the garment’s torso structure from a front panel and a rear panel that are sewn together, as taught by Johnston, for a variety of reasons including (but not limited to) forming the front panel from a first type of fabric or printed pattern, and the rear panel from a second type of fabric or printed pattern, to allow for various designs to result therefrom for aesthetic purposes, and further since the concept of stitching fabric panels together to form a garment is very well-known in the art.
Response to Arguments
Applicant's arguments filed with the RCE response on January 13, 2021 have been fully considered but they are not persuasive.  Examiner notes that, upon updating the search, additional and/or alternative prior art has been applied against the claims, as explained above.  Any arguments deemed relevant to the updated grounds for rejection are addressed below.
Applicant argues that Stanislaw “does not in any way relate to a pocket for holding a beverage container” and that Stanislaw is focused on concealing personal 
Applicant further argues that “nothing in Stanislaw teaches a pocket that is disposed within the interior area of a pouch as claim 9 requires”, continuing that “[t]he pocket 12 in Stanislaw is either formed from the garment fabric itself…or is directly adjacent the skin of the wearer”.  Examiner notes that Fig. 3 of Stanislaw shows a pocket #14 that is within an outer pocket #12.  Fig. 6 shows a pocket (defined by front #44 and back #46) that are within an outer pocket #12.  In the reference to Stanislaw in the 35 U.S.C. 103 section, Figs. 3 and 6 are cited as teaching the structure of a pocket within a pouch, wherein the pocket and pouch have top edges in line with one another.
Accordingly, the prior art combination of NPL-Vat19 and Stanislaw is deemed proper and is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732